

116 HR 711 IH: To require the Comptroller General of the United States to conduct a study and submit a report on filing requirements under the Universal Service Fund programs.
U.S. House of Representatives
2019-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 711IN THE HOUSE OF REPRESENTATIVESJanuary 22, 2019Mr. Young (for himself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Comptroller General of the United States to conduct a study and submit a report on
			 filing requirements under the Universal Service Fund programs.
	
		1.Study and report on filing requirements under Universal Service Fund programs
 (a)DefinitionsIn this section— (1)the term Administrative Procedure Act means subchapter II of chapter 5 of title 5, United States Code;
 (2)the term Commission means the Federal Communications Commission; (3)the term covered carrier means an eligible telecommunications carrier or service provider that receives universal service support under sections 214(e) and 254 of the Communications Act of 1934 (47 U.S.C. 214(e) and 254) for the provision of service under a Universal Service Fund program; and
 (4)the term Universal Service Fund program means each program of the Commission set forth under part 54 of title 47, Code of Federal Regulations, or any successor thereto, including—
 (A)the Connect America Fund set forth under subpart D of that part; (B)the Lifeline program set forth under subpart E of that part;
 (C)the E-Rate program set forth under subpart F of that part; (D)the Rural Health Care program set forth under subpart G of that part;
 (E)the Remote Areas Fund set forth under subpart J of that part; (F)the Connect America Fund Broadband Loop Support program set forth under subpart K of that part;
 (G)the Mobility Fund set forth under subpart L of that part; and (H)the High Cost Loop Support for Rate-of-Return Carriers program set forth under subpart M of that part.
 (b)Study and reportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to the Commission, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Energy and Commerce of the House of Representatives a report, which shall include—
 (1)an analysis of the filing requirements for covered carriers participating in a Universal Service Fund program, including any filings required by the Universal Service Administrative Company;
 (2)an analysis of the financial impact of those filing requirements on covered carriers participating in a Universal Service Fund program; and
 (3)recommendations, if any, on how to consolidate redundant filing requirements for covered carriers participating in a Universal Service Fund program.
				(c)Rulemaking
 (1)New or ongoing rulemakingExcept as provided in paragraph (3), not later than 60 days after the date on which the report is submitted under subsection (b), the Commission shall—
					(A)
 (i)initiate a rulemaking to consolidate redundant filing requirements for covered carriers participating in a Universal Service Fund program; and
 (ii)incorporate into the rulemaking under clause (i), and as part of that rulemaking seek comment on, the recommendations described in subsection (b)(3), if any, except to the extent that doing so would violate the requirements of the Administrative Procedure Act; or
 (B)incorporate into an ongoing rulemaking relating to consolidating redundant filing requirements of the Commission, and as part of that rulemaking seek comment on, the recommendations described in subsection (b)(3), if any, except to the extent that doing so would violate the requirements of the Administrative Procedure Act.
 (2)Waste, fraud, and abuseIn a rulemaking in which the Commission is required under paragraph (1) to seek comment on the recommendations described in subsection (b)(3), if any, the Commission shall also seek comment on and consider whether the benefit of each recommendation is outweighed by any potential increased risk of waste, fraud, and abuse in the Universal Service Fund program affected by the recommendation.
 (3)Previous rulemakingParagraph (1) shall not apply if, on or before the date on which the report is submitted under subsection (b), the Commission completes a rulemaking to consolidate redundant filing requirements for covered carriers participating in a Universal Service Fund program.
				